EFFRON, Judge
(concurring):
This appeal involves disputes among the judge advocates within the Office of the Staff Judge Advocate (SJA) to the special court-martial convening authority, who was subordinate to the general court-martial convening authority in this case. These disputes involve activities that resulted in allegations of prosecutorial misconduct and unlawful command influence. These are serious allegations, and the majority is careful to place these matters in context without endorsing activities of the individuals concerned.
The majority opinion, which I join, emphasizes that these disputes did not prejudice appellant in this ease because: (1) to the extent that the disputes within the SJA’s office raised legal issues pertinent to this case, those issues were resolved appropriately by the military judge; (2) the individuals complaining of the SJA’s actions did not demonstrate that they withheld or modified their testimony in this case in any material respect; and (3) these matters did not have any material effect on the conduct of the investigation under Article 32, Uniform Code of Military Justice, 10 USC § 832, the referral decision by the general court-martial convening authority, the conduct of the court-martial, or the review of the court-martial. I concur that these reasons provide a sufficient basis to affirm the decision below.